UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4126



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MINNIE HERRING,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
04-209-PJM)


Submitted:   August 17, 2005             Decided:   September 7, 2005


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael D. Montemarano, MICHAEL D. MONTEMARANO, P.A., Elkridge,
Maryland, for Appellant. Allen F. Loucks, United States Attorney,
Stuart A. Berman, Assistant United States Attorney, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Minnie Herring appeals her sentence following a guilty

plea to theft of government funds in violation of 18 U.S.C. § 641

(2000).   In light of the valid appellate waiver provisions in her

plea agreement, we dismiss the appeal.

           Herring made a knowing and voluntary decision to forego

her right to appeal in her plea agreement, see United States v.

Broughton-Jones, 71 F.3d 1143, 1146 (4th Cir. 1995), and the

district court properly reviewed the waiver provisions with her at

her plea hearing.     See United States v. Wessells, 936 F.2d 165,

167-68 (4th Cir. 1991); United States v. Wiggins, 905 F.2d 51, 53-

54 (4th Cir. 1990). Under these circumstances, we find Herring has

waived her right to appeal her sentence.

           The Supreme Court’s decision in United States v. Booker,

125 S. Ct. 738 (2005), does not alter our decision.                  See United

States v. Johnson, 410 F.3d 137 (4th Cir. 2005) (“[P]ost-plea legal

changes   to   applicable   penalties      do   not   provide   a    basis    for

upsetting a guilty plea.”); United States v. Blick, 408 F.3d 162,

169-70 (4th Cir. 2005) (holding that Booker does not render an

otherwise valid appellate waiver unknowing or involuntary).

           Accordingly,     we   dismiss    the   appeal.       We   also    deny

Herring’s motion to remand for resentencing. We dispense with oral

argument because the facts and legal contentions are adequately




                                   - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -